IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JOHN R. TOEDTMAN,

Plaintiff,

v. C.A. No. Nl7C-08-210 RRC

TURNPOINT MEDICAL DEVICES,
INC.,

Defendant.

Submitted: February 6, 2019
Decided: February 13, 2019

On Defendant TumPoint Medical Devices, Inc.’s Motion for Reargument.
DENIED.

OR_DER

Theodore A. Kittila, Esquire, and J ames G. McMillan, III, Esquire, Halloran Farkas
+ Kittila, LLP, Wilmington, Delaware, Attorneys for Plaintiff.

Sharon Oras Morgan, Esquire, and Courtney A. Emerson, Esquire, Fox Rothschild
LLP, Wilmington, Delaware, Attorneys for Defendant.

COOCH, R.J.

This 13th day of F ebruary, 2019, upon consideration of Defendant’s Motion for
Reargument it appears to the Court that:

l. The parties in this matter filed Cross Motions for Summary Judgment,
asserting that there Were no disputes of material facts and that each Was
entitled to a judgment as a matter of law. Pursuant to Superior Court
Civil Rule 56(h), the Court treated the cross motions for summary
judgment “to be the equivalent of a stipulation for decision on the

merits[.]”l Immaterial factual disputes would not preclude a decision.2
Under this Rule 56(h) procedural framework, the Court proceeded to “a
decision on the merits [of the case] based on the record submitted with
the motions.”3 By decision dated January 23, 2019, the Court
determined that Defendant breached a valid employment agreement
when Defendant’s Board of Directors attempted to void Plaintiff`s
employment agreement The Court found that because of Defendant’s
breach, Defendant owed Plaintiff $250,900 based on the employment
agreement’s severance provisions. Furthermore, the Court found that
Plaintiff established he could alternatively recover the sum owed under
the doctrine of promissory estoppel.

2. On January 30, 2019, Defendant filed a timely Motion for Reargument
of the Court’s January 23 decision pursuant to Rule 59(e). Plaintiff filed
a timely response pursuant to Rule 59(e). Defendant argues that the
Court misapprehended the law as to the question of delegation.
Defendant further contends that Court misapprehended various facts
that were material to the disposition of the issues of delegation, fairness,
and promissory estoppel. Plaintiff countered that the Court’s analysis
of the law was supported by case law, and that all factual findings were
supported by the record on summary judgment.

3. A motion for reargument is governed by Rule 59(e).4 A motion for
reargument will be denied unless “the Court has overlooked a
controlling precedent or legal principles, or the Court has
misapprehended the law or facts such as would have changed the
outcome of the underlying decision.”5 “A motion for reargument is not
intended to rehash the arguments already decided by the court.”6

4. Defendant’s contention that the Court misapprehended certain aspects
of the law is unavailing Defendant maintains that Delaware law does
not allow the delegation which occurred in this case. Defendant

 

l Super. Ct. Civ. R. 56(h).
2 See Brzoska v. Olson, 668 A.2d 1355, 1365 (Del. 1995) (citing State Farm Mul'. Aul'o. C0. v.
Mundorf 659 A.2d 215, 217 (Del. 1995)).
3 Super. Ct. Civ. R. 56(h).
4 Super. Ct. Civ. R. 59(e).
5 Kennedy v. Invacore, Inc., 2006 WL 488590, at *l (Del. Super. Ct. Jan. 31, 2006) (citing Ba'. of
Managers of the Del. Crl`ml`nal Justl`ce Info. Sys. v. Gannel Co., 2003 WL 1579170, at *l (Del.
Super. Ct. Jan. l7, 2003)).
6 State v. Trump, 2004 WL 2827958, at *l (Del. Super. Ct. Aug. 31, 2004).

2

previously presented this argument in its motion for summary
judgment Its consideration would be an improper rehash of an
argument already decided upon. Rehash notwithstanding, Defendant
does not provide the Court with an overlooked controlling precedent or
legal principles which support Defendant’s assertion. Nor does
Defendant demonstrate that the Court misapprehended the law such
that the outcome of the underlying decision would have changed.
Instead, Defendant demonstrates that it disagrees with the Court’s
conclusions of law which were unfavorable to Defendant’s position.
This disagreement does not warrant reargument

Defendant’s contention that the Court misapprehended certain facts
critical to a disposition is likewise unavailing Defendant has
continuously advocated for its own unique interpretation of the facts of
this case throughout the underlying proceedings After diligent review
of the record on summary judgment, the Court rejected a fair portion of
Defendant’s interpretation of the record. Reargument would only serve
to rehash arguments already decided.

Defendant’s arguments in the instant motion for reargument were
previously presented to the Court in its cross motion for summary
judgment, and rejected. Defendant does not provide a controlling
precedent or legal principle, that the Court overlooked, which would
warrant reargument Further, Defendant does not demonstrate a
misapprehension of the law or the facts which would have changed the
outcome of the underlying decision, and thus warrant reargument

Therefore, for the foregoing reasons, Defendant’s Motion for Reargument is

 

hereby DENIED.
IT IS SO ORDERED.

Richard R. Cooch, R.J.
cc: Prothonotary